DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/5/2021, with respect to informalities have been fully considered and are persuasive.  The objections of 8/5/2021 have been withdrawn. 
Applicant’s arguments, filed 11/5/2021, with respect to §102 have been fully considered and are persuasive.  The rejection of 8/5/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 6, 8-12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to an apparatus of a base station (BS) in a wireless communication system, the apparatus comprising:
a transceiver; and
at least one processor operably coupled to the transceiver, and configured to:
transmit first type reference signals;
receive feedback information of the first type reference signals;
transmit second type reference signals through allocated resources,
wherein the second type reference signals are transmitted using a second transmission beam of the BS.

However, the prior art does not disclose:
identifying a time interval between a first beam change to a first transmission beam and a second beam change to a second transmission beam from the first transmission beam according to the feedback information; and
transmit second type reference signals through allocated resources, in case that the time interval is smaller than or equal to a threshold.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/23/2021